Title: To James Madison from David Airth, 8 November 1805 (Abstract)
From: Airth, David
To: Madison, James


          § From David Airth. 8 November 1805, Gothenburg. “I had the Honour of addressing your Excellency last on the 30th. Septr. by Capt. Dillingham of an American Ship to NewYork, a Copy of which is here inclosed, along with a Copy of my Letter and Memorandum of the 6th. Currt. to Count Ehrenheim the Swedish Secretary of State for Foreign Affairs. The Complaints they carry to him are not of very great Importance, but still I judged it necessary not to pass them over in Silence and I hope from the Counts known estimation by all who have the pleasure of his acquaintance, that it will be the Means of preventing such things in future; I have endeavoured to put the Letter in Such language, that it cannot easily be construed as meant to give unnecessary Offence, but at same time to convey the Truth. Agreeable to your General Instructions—I will have the honour at the Close of the Year to wait upon you with a particular Acct. of the Trade of the past Season which has much exceeded both my own and the general Expectation.”
        